Exhibit 10.3

May 8, 2006

Teragenix Corporation

5440 NW 33rd Avenue, Suite 108

Ft. Lauderdale, FL 33309

HemaCare Corporation

21101 Oxnard Street

Woodland Hills, California 91367

Re:  Agreement to Replace Promissory Note

Dear Joe and Judi:

Reference is made to the following:

1. Promissory Note in the principal amount of $450,000, dated November 11, 2005,
issued by Teragenix Corporation (“Teragenix”) to the order of Lawrence Feldman
(the “Existing Note”); and

2. Non-Binding Letter of Intent dated March 10, 2006 between HemaCare
Corporation (“HemaCare”) and Teragenix (the “LOI”).

The LOI sets forth the proposed terms for the acquisition of 100% of the
outstanding capital stock of Teragenix by HemaCare (the “Acquisition”).  One of
the terms of the Acquisition is the replacement of the Existing Note with a new
subordinated promissory note in the principal amount of $250,000, the form of
which is attached hereto as Exhibit “A” (the “New Note”).  In furtherance of
their desire to proceed with the Acquisition, Teragenix and HemaCare have
requested that the undersigned agree to replace the Existing Note with the New
Note.  The replacement of the Existing Note with the New Note would occur
concurrently with the closing of the Acquisition.

In consideration of the shorter time to maturity in the New Note relative to the
Existing Note and the obligation of Teragenix to pay interest annually in the
New Note, as well as the benefits which the undersigned expects Teragenix to
realize as a result of the consummation of the Acquisition, the undersigned
hereby agrees to accept, concurrently with the closing of the Acquisition, the
New Note in substitution for the Existing Note and agrees to the terms of the
New Note as reflected on Exhibit “A”.

 
 

 

Letter to Teragenix and HemaCare

May 8, 2006

This letter agreement constitutes the entire agreement among the undersigned,
Teragenix and HemaCare with respect to the subject matter hereof and may be
amended or modified only in a written agreement among such parties.  This letter
agreement may be executed in any number of counterparts and by different parties
on separate counterparts.  Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement.  Delivery of an executed counterpart of this letter by
telefacsimile shall be equally effective as delivery of a manually executed
counterpart.

[signature page to follow]

 

2

 

 

Letter to Teragenix and HemaCare

May 8, 2006

 

Sincerely,

 

/s/ Lawrence Feldman   Lawrence Feldman

 

Acknowledged and Agreed:

TERAGENIX CORPORATION

 

By:   /s/ Joseph Mauro  

Title:  President

 

HEMACARE CORPORATION

 

By:   /s/ Judi Irving  

Title:  President & CEO

3

 

EXHIBIT “A”

Form of New Note

 

AMENDED AND RESTATED SUBORDINATED PROMISSORY NOTE

$250,000.00   Fort Lauderdale, Florida     August 29, 2006

 

FOR VALUE RECEIVED, TERAGENIX CORPORATION, a Florida corporation (the “Payor”),
promises to pay to the order of LAWRENCE FELDMAN (the “Payee”) at 777
17th Street, Miami Beach, FL 33139-1854, the principal sum of TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000), together with interest from the date hereof at a
rate equal to 7% simple interest per annum.

1.             Payments of Principal and Interest; Time of the Essence. 
Principal under this note shall be due and payable in four (4) equal,
consecutive, annual installments in the amount of SIXTY TWO THOUSAND FIVE
HUNDRED DOLLARS ($62,500) on each anniversary of the date of this note
commencing on the first anniversary and continuing through the fourth
anniversary, at which time all principal that remains unpaid shall be due and
payable in full.  Accrued but unpaid interest to the date of each principal
payment shall be due and payable on such date and any remaining accrued but
unpaid interest shall be due and payable concurrently with the final principal
payment under this note.  Time is of the essence.

2.             Prepayment.  Subject to the terms of Section 5 below, this note
may be prepaid in whole or in part at any time without premium or penalty.

3.              Acceleration after Default; Default Interest Rate.  If any
payment remains unpaid after the same shall become due, the entire principal sum
shall forthwith become due at the option of the holder of this note.  While this
note is in default, it shall bear interest at the maximum rate of 10% per annum.

4.             Florida Documentary Stamp Tax. Florida documentary stamp tax
required by law in the amount of $2,450 has been paid directly to the Florida
Department of Revenue.

5.             Subordination to Senior Debt.  The Payee, by acceptance of this
note, agrees that the payment of the principal and interest of this note is
subordinated to the extent and as provided below and undertakes, as a condition
to the right to receive any payments hereunder, to execute such subordination
agreements as may be requested by the Senior Lenders (as defined below) from
time to time.

(a)  As used herein, the term “Senior Debt” shall mean any and all indebtedness
of the Payor and all of its subsidiaries (collectively, the “Company”) owed to
Senior Lenders together with (i) all complete or partial refinancings of such
indebtedness, (ii) any amendments, restatements, extensions, modifications,
amendments, renewals or substitutions with respect to the foregoing,
(iii) interest, reasonable attorney fees, other fees and other sums payable in
respect thereof, and (iv) any interest accruing thereon after the commencement
of a bankruptcy proceeding, without regard to whether or not such interest is an
allowed claim in such proceeding.  The term “Senior Lenders” shall mean any
institutional lender or lenders providing one or more senior secured credit
facilities to the Company.  Senior Debt shall be considered to be outstanding
whenever any loan or loan commitment remains outstanding under a loan agreement
entered into with a Senior Lender.

4

 

 

(b)  Except as specifically permitted in Section 5(c) below, the Payee, by
acceptance of this note, agrees that the Payee will not ask, demand, sue for,
accept, or receive payment from the Payor, by set-off or in any other manner,
either in whole or in part, of any of the principal of or interest accrued on
the indebtedness evidenced by this note (the “Subordinated Indebtedness”).

(c)  The Payor shall pay or cause to be paid to the Payee the Subordinated
Indebtedness as set forth in Section 1 (and Section 3 with respect to interest
after default) above, except that the Payor shall not be required or permitted
to make any payment on the Subordinated Indebtedness if an event of default
exists with respect to the Senior Debt until such time as such event of default
has been cured or waived by the Senior Lender.  The Payor may make prepayments
of this note only upon receipt of written consent thereto from the Senior
Lender.

6.              Miscellaneous.  Should it become necessary to collect this note
through an attorney, the Payor hereby agrees to pay all costs of collection,
including a reasonable attorney’s fee.  Said reasonable attorney’s fee shall
include fees for services rendered in all appellate proceedings.  The Payor
waives presentment for payment and protest for nonpayment of this note; agrees
to an extension of the time of payment of this note, without notice; and agrees
that any such extensions will not release the Payor’s liability hereon.

7.             Choice of Law.  This note will be interpreted, construed and
enforced in accordance with the laws of the State of Florida, without giving
effect to the application of the principles pertaining to conflicts of laws.

8.             Amendment and Restatement of Note.  This note amends, restates,
replaces and supercedes that that certain Promissory Note (“Prior Note”) dated
November 11, 2005, in the principal amount of $450,000, issued by the Payor to
the order of the Payee, which Prior Note upon Payor’s execution and delivery of
this Note to Payee shall be null, void and of no further legal force or effect.

 

9.             WAIVER OF JURY TRIAL.  THE PAYOR HEREBY, AND THE PAYEE BY
ACCEPTANCE OF THIS NOTE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THE
RIGHT EITHER MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE AND ANY
AGREEMENT CONTEMPLATED TO BE EXECUTED IN CONJUNCTION HEREWITH OR ANY COURSE OF
CONDUCT, COURSE OR DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
EITHER PARTY.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PAYEE ACCEPTING
THIS NOTE.

  TERAGENIX CORPORATION               By: /       Joseph L Mauro, President

 

5